 

Exhibit 10.2

THIRD AMENDMENT TO OFFICE LEASE

This THIRD AMENDMENT TO OFFICE LEASE (“Third Amendment”) is made and entered
into as of the 29th day of May, 2019, by and between CONCORD TECHNOLOGY CENTER
PROPERTY OWNER, LLC, a Delaware limited liability company (“Landlord”), and
ASSETMARK, INC., a California corporation (“Tenant”).

RECITALS:

A.Landlord (as successor-in-interest to SFG Owner A, LLC) and Tenant (formerly
known as Genworth Financial Wealth Management,
Inc.,  a  California  corporation)  entered  into that certain Office Lease
dated May 29, 2013 (the “Original Lease”), as amended by that certain  First
Amendment to Office Lease dated May 13, 2015 (the “First Amendment”) and that
certain Second Amendment to Office Lease dated March 14, 2018 (the “Second
Amendment”), whereby Landlord  leased  to Tenant and Tenant  leased  from
Landlord  those certain  premises consisting of  a total of 72,536 rentable
square feet (“Existing Premises”) commonly known as Suites 900, 1000 and 1100
and located on the ninth (9th) , tenth (10th) and eleventh (11 th) floors,
respectively, of that certain office building located at 1655 Grant
Street,  Concord,  California  (“Building”).  The Original Lease, the First
Amendment and the Second Amendment are, collectively, the “Lease”.

B.Landlord and Tenant desire (i) to extend the Lease Term, (ii) to expand the
Existing Premises to include that certain space consisting of approximately
24,408 rentable square feet of space in Suite 800 on the 8th floor of the
Building (the “Expansion Premises”), as delineated on Exhibit A attached hereto
and made a part hereof, and (iii) to make other modifications to the Lease, and
in connection therewith, Landlord and Tenant desire to amend the Lease as
hereinafter provided.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Capitalized Terms.  All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Third Amendment.

2.Modification of Premises.  Effective as of January 1, 2020 (the “Expansion
Commencement Date”), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the Expansion Premises. Consequently, effective upon the Expansion
Commencement Date, the Existing Premises shall be increased to include the
Expansion Premises. Landlord and Tenant hereby acknowledge that such addition of
the Expansion Premises to the Existing Premises shall, effective as of the
Expansion Commencement Date, increase the size of the Premises to 96,944
rentable square feet. The Existing Premises and the Expansion Premises may
hereinafter collectively be referred to as the “Premises”. Notwithstanding
anything to the contrary set forth in this Section 2, Tenant hereby acknowledges
that the Expansion Premises are currently occupied by AIG Claims, Inc. (“AIG”),
and if Tenant and AIG do not enter into the “AIG Sublease,” as that term is
defined in Section 3.3, below, and AIG holds over in the Expansion Premises past
December 31, 2019, then Tenant's sole remedy shall be a day-for-day abatement of
Base Rent for the Expansion Premises for the number of days from January 1, 2020
until the date that Landlord recovers the Expansion Premises from AIG (the
“Abatement Remedy”). Such abatement shall commence immediately following the
expiration of the Rent Abatement Period and such applicable abatement amount
shall be credited against Base Rent for the Expansion Premises until exhausted
in full. For avoidance of doubt, if Tenant and AIG enter into the AIG Sublease,
but AIG fails to timely surrender the Expansion Premises to Tenant under the AIG
Sublease, the same shall be Tenant’s sole responsibility and under no
circumstance shall Tenant be entitled to the Abatement Remedy.

 

 

 

1655 GRANT STREET

798514 .04/WLA

 

[Third Amendment)

888888-00019 / 5-6- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

3.Lease Term.

3.1.Extension of Lease Term with Respect to the Existing Premises.  Landlord and
Tenant acknowledge that Tenant's lease of the Existing Premises is scheduled to
expire on August 31, 2022, pursuant to the terms of the Lease. Notwithstanding
any provision to the contrary in the Lease, the Lease Term with respect to the
Existing Premises shall be extended to August 31, 2028 (the “Lease Expiration
Date”), unless sooner terminated as provided in the Lease, as hereby amended.

3.2.Expansion Term.  The term of Tenant’s lease of the Expansion Premises (the
“Expansion Term”) shall commence on the Expansion Commencement Date and shall
expire coterminously with Tenant’s lease of the Existing Premises on the Lease
Expiration Date (i.e., August 31, 2028), unless sooner terminated as provided in
the Lease, as hereby amended.

3.3.Beneficial Occupancy; AIG Sublease.

(a)Beneficial Occupancy.  During the period from September 1, 2019 to December
31, 2019, Tenant shall have the right to commence general preparation work for,
and/or instruct Landlord to commence, the “Tenant Improvements,” as that term is
defined in the Tenant Work Letter attached hereto as Exhibit B (the “Tenant Work
Letter”) (provided that Tenant’s and Landlord’s ability to access the Expansion
Premises during such period is subject to AIG’s continued occupancy, if any, of
the Expansion Premises) . Landlord and Tenant acknowledge that the Expansion
Premises is currently leased by AIG (such lease, the “AIG Lease”) and further
that the AIG Lease is scheduled to expire on August 31, 2019. Subject to the
terms of this Section 3.3(a) and Section 3.3(b), below, Tenant shall also have
the right to negotiate and enter into a sublease of all or any of the Expansion
Premises with AIG on substantially similar terms to the AIG Lease and otherwise
consistent with the terms of the Lease, as amended hereby (the “AIG Sublease”),
for the period from September 1, 2019 to December 31, 2019 (the “AIG Sublease
Term”). If Tenant and AIG enter into the AIG Sublease, then during the AIG
Sublease Term, Tenant shall have the right to occupy all or any the Expansion
Premises for the purpose of permitting AIG's continued occupancy of all or any
of the Expansion Premises under the AIG Sublease, provided that (i) Tenant shall
give Landlord at least ten (10) days’ prior notice of the full execution and
delivery of the AIG Sublease, (ii) Tenant shall not be in monetary or material
non-monetary default beyond applicable notice and cure periods under the Lease,
as amended, and (iii) all of the terms and conditions of the Lease, as amended,
shall apply, other than Tenant’s obligation to pay Base Rent and Tenant’s Share
of Direct Expenses attributable to the Expansion Premises, as though the
Expansion Commencement Date had occurred (although the Expansion Commencement
Date shall not actually occur until the occurrence of the same pursuant to the
terms of Section 2, above) upon such occupancy of the Expansion Premises by
Tenant.

(b)AIG Sublease.  Notwithstanding anything to the contrary set forth in Section
3.3(a), above, and Article 14 of the Original Lease, (i) the AIG Sublease shall
be in a form approved by Landlord, which approval shall not be unreasonably
withheld, provided that Tenant and AIG execute Landlord’s standard consent to
sublease form, and (ii) Landlord shall not require the Lease, as amended hereby,
to be appended to the AIG Sublease. Provided Tenant complies with the terms
hereof, Tenant shall not be required to obtain any additional consent of
Landlord pursuant to Article 14 of the Original Lease to enter into the AIG
Sublease.

 

 

 

1655 GRANT STREET

798514 .04/WLA

-2-

[Third Amendment)

888888-00019 / 5-6- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

4.Base Rent.

4.1.Existing Premises.  Notwithstanding anything to the contrary in the Lease as
hereby amended, Tenant shall continue to pay Base Rent for the Existing Premises
in accordance with the terms of Article 3 of the Lease, provided that for the
period commencing on January 1, 2020 and ending on the Lease Expiration Date,
Tenant shall pay to Landlord monthly installments of Base Rent for the Existing
Premises as follows.

 

Period During

Expansion Term

Annual Base Rent

Monthly Installment

of Base Rent

Monthly Rental Rate

per Rentable Square_

Foot

 

 

 

 

January 1, 2020 –

$1,914,950.40

$159,579.20

$2.20*

August 31, 2021*

 

 

 

 

September 1, 2021 –

$2,350,166.40

$195,847.20

$2.70

August 31, 2022

 

 

 

 

September 1, 2022 –

$2,654,817.60

$221,234.80

$3.05

August 31, 2023

 

 

 

 

September 1, 2023 –

$2,741,860.80

$228,488.40

$3.15

August 31, 2024

 

 

 

 

September 1, 2024

$2,828,904.00

$235,742.00

$3.25

August 31, 2025

 

 

 

 

September 1, 2025

$2,915,947.20

$242,995.60

$3.35

August 31, 2026

 

 

 

 

September 1, 2026 –

$3,002,990.40

$250,249.20

$3.45

August 31, 2027

 

 

 

 

September 1, 2027 –

$3,090,033.60

$257,502.80

$3.55

August 31, 2028

 

*Notwithstanding the foregoing Base Rent schedule or any contrary provision of
the Lease, as amended hereby, but subject to the terms of Section 4.3, below,
Tenant shall not be obligated to pay Base Rent attributable to the Existing
Premises during the period commencing on January 1, 2020 and ending on August
31, 2020.

 

 

 

1655 GRANT STREET

798514 .04/WLA

-3-

[Third Amendment)

888888-00019 / 5-6- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

4.2.Expansion Premises.  Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly
installments of Base Rent for the Expansion Premises as follows:

 

Period During

Expansion Term

Annual Base Rent

Monthly Installment

of Base Rent

Approximate Monthly

Rental Rate per

Rentable Square Foot

 

 

 

 

January 1, 2020 –

$893,332.80

$74,444.40

$3.05*

August 31, 2021*

 

 

 

 

September 1, 2021 –

$920,279.28

$76,689.94

$3.14

August 31, 2022

 

 

 

 

September 1, 2022 –

$947,811.48

$78,984.29

$3.24

August 31, 2023

 

 

 

 

September 1, 2023 –

$976,222.32

$81,351.86

$3.33

August 31, 2024

 

 

 

 

September 1, 2024

$1,005,511.92

$83,792.66

$3.43

August 31, 2025

 

 

 

 

September 1, 2025

$1,035,680.28

$86,306.69

$3.54

August 31, 2026

 

 

 

 

September 1, 2026 –

$1,066,727.28

$88,893.94

$3.64

August 31, 2027

 

 

 

 

September 1, 2027 –

$1,098,729.10

$91,560.76

$3.75

August 31, 2028

 

*Notwithstanding the foregoing Base Rent schedule or any contrary provision of
the Lease, as amended hereby, but subject to the terms of Section 4.3, below,
Tenant shall not be obligated to pay Base Rent attributable to the Expansion
Premises during the period commencing on January 1, 2020 and ending on August
31, 2020.

4.3.Abated Base Rent.  Provided that Tenant is not then in default of the Lease
(as hereby amended), then during the period commencing on January 1, 2020 and
ending on August 31. 2020 (the “Rent Abatement Period”), Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Premises during
such Rent Abatement Period (the “Rent Abatement”). Landlord and Tenant
acknowledge that the aggregate amount of the Rent Abatement equals $1,872,188.80
(i.e., $159,579.20 per month with respect to the Existing Premises and
$74,444.40 per month with respect to the Expansion Premises). Tenant
acknowledges and agrees that the foregoing Rent Abatement has been granted to
Tenant as additional consideration for entering into this Third Amendment, and
for agreeing to pay the Rent and performing the terms and conditions otherwise
required under the Lease (as hereby amended). If Tenant shall be in default
under this Lease, and shall fail to cure such default within the notice and cure
period, if any, permitted for cure pursuant to terms and conditions of the
Lease, or if this Lease is terminated for any reason other than Landlord’s
breach of this Lease, casualty or condemnation, then the dollar amount of the
unapplied portion of the Rent Abatement as of the date of such default or
termination, as the case may be, shall be converted to a credit to be applied to
the Base Rent applicable at the end of the Lease Term and Tenant shall
immediately be obligated to begin paying Base Rent for the Premises in full.

 

 

 

1655 GRANT STREET

798514 .04/WLA

-4-

[Third Amendment)

888888-00019 / 5-6- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

5.Tenant's Share of Direct Expenses.

5.1.Existing Premises.  Tenant shall continue to pay Tenant’s Share of Direct
Expenses in connection with the Existing Premises in accordance with the terms
of Article 4 and Exhibit C of the Lease, provided that, commencing on January 1,
2020, the Base Year shall be calendar year 2020.

5.2.Expansion Premises.  Except as specifically set forth in this Section 5.2,
commencing on the Expansion Commencement Date, Tenant shall pay Tenant’s Share
of Direct Expenses in connection with the Expansion Premises in accordance with
the terms of Article 4 and Exhibit C of the Lease, provided that with respect to
the calculation of Tenant’s Share of Direct Expenses in connection with the
Expansion Premises, Tenant’s Share shall equal 8.36% and the Base Year shall be
calendar year 2020.

6.Expansion Improvements.  Except as specifically set forth herein, Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Expansion Premises, and Tenant shall accept
the Expansion Premises in its presently existing, “as-is” condition. Tenant
shall construct the improvements in the Expansion Premises pursuant to the terms
of the Tenant Work Letter.

7.Option to Renew.  Landlord and Tenant acknowledge and agree that Tenant shall
have one (1) option to extend the Lease Term with respect to the entire
then-Premises for a period of five (5) years in accordance with, and pursuant to
the terms of, Section 2.2 of the Original Lease; provided, however, all
references therein to the “Lease Term” shall be deemed to refer to the
“Expansion Term”.

8.Broker.  Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Third Amendment other than Newmark Cornish & Carey
(representing both Landlord and Tenant) (the “Broker”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Third Amendment. Each party agrees to indemnify and defend the other
party against and hold the other party harmless from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party's dealings with any real estate broker or
agent, other than the Broker, occurring by, through, or under the indemnifying
party. The terms of this Section 8 shall survive the expiration or earlier
termination of the term of the Lease, as hereby amended.

9.8th Floor Expansion Premises Parking.  Effective as of the Expansion
Commencement Date and continuing throughout the Expansion Term, Tenant shall
lease ninety­eight (98) unreserved parking passes in the Garage in connection
with Tenant’s lease of the Expansion Premises (the “8th Floor Expansion Parking
Passes”). The 8th Floor Expansion Parking Passes shall be free of charge during
the Expansion Term (subject to the terms of Section 28.1.5 of the Original
Lease). Tenant shall lease the 8th Floor Expansion Parking Passes in accordance
with the provisions of Article 28 of the Original Lease, as amended.

10.ROFR.  As of the date hereof, the defined term “ROFR Space” shall mean the
seventh (7th) or twelfth (12th) floors of the Building only, and such ROFR Space
shall be governed by Section 29.33 of the Original Lease.

11.No Option to Early Terminate.  As of the date hereof, Section 2.3 of the
Original Lease, as amended by Section 11 of the First Amendment, is hereby
deleted and null and void and of no further force or effect.

 

 

 

1655 GRANT STREET

798514 .04/WLA

-5-

[Third Amendment)

888888-00019 / 5-6- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

12.California Required Disclosures.  As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows: (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant’s sole cost and expense, by a CASp designated by Landlord, subject to
Landlord’s reasonable rules and requirements; (b) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards;
and (c) if anything done by or for Tenant in its use or occupancy of the
Premises shall require any improvements or repairs to the Building (outside the
Premises) to correct violations of construction-related accessibility standards,
then Tenant shall reimburse Landlord upon demand, as additional rent, for the
cost to Landlord of performing such improvements or repairs.

13.No Further Modification.  Except as set forth in this Third Amendment, all of
the terms and provisions of the Lease shall apply with respect to the Expansion
Premises and shall remain unmodified and in full force and effect.

[signatures follow on next page]

 

 

 

 

 

 

1655 GRANT STREET

798514 .04/WLA

-6-

[Third Amendment)

888888-00019 / 5-6- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

“LAN DLORD”

“TENANT”

 

 

 

CONCORD TECHNOLOGY CENTER PROPERTY

OWNER, LLC

ASSETMARK, INC.,

a California corporation

a Delaware limited liability company

 

 

 

 

 

By:

Rapid Holdco, LLC,

By:

/s/ Gary G Zyla

 

a Delaware limited liability company,

its Member

 

 

 

 

Its:

EVP, CFO

 

By:

Partners Group Rapid JV, LLC,

 

 

 

 

a Delaware limited liability company,

its Member

 

 

 

 

 

 

 

 

 

By:

Swift Concord Tech Member, LLC,

 

 

 

 

 

a Delaware limited liability company,

its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

Swift Realty Partners, LLC,

 

 

 

 

 

 

a Delaware limited liability company,

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Damian Manoulis

 

 

 

 

 

 

Name:

Damian Manoulis

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

1655 GRANT STREET

798514 .04/WLA

-7-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

1655 GRANT STREET

OUTLINE OF EXPANSION PREMISES

 

[gw3u4uza4wqz000001.jpg]

 

 

 

 

 

EXHIBIT A

1655 GRANT STREET

798514 .04/WLA

-1-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

1655 GRANT STREET

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Existing Premises and the
Expansion Premises. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Existing
Premises and the Expansion Premises, in sequence, as such issues will arise
during the actual construction of the Existing Premises and the Expansion
Premises, as applicable. All references in this Tenant Work Letter to Articles
or Sections of “this Third Amendment” shall mean the relevant portion of the
Third Amendment to which this Tenant Work Letter is attached as Exhibit B and of
which this Tenant Work Letter forms a part. All references in this Tenant Work
Letter to Articles or Sections of “this Lease” shall mean the relevant portion
of the “Lease,” as that term is defined in the Third Amendment, all references
in this Tenant Work Letter to Sections of “this Tenant Work Letter” shall mean
the relevant portion of Sections l through 5 of this Tenant Work Letter, and,
unless otherwise expressly set forth to the contrary, all references in this
Tenant Work Letter to the “Premises” shall mean both the Existing Premises and
Expansion Premises.

SECTION 1

LANDLORD'S INITIAL CONSTRUCTION OF EXPANSION PREMISES; CONDITION OF EXISTING
PREMISES

1.1Expansion Premises.  Landlord has constructed, at its sole cost and expense,
the base, shell, and core (i) of the Expansion Premises and (ii) of the floor of
the Building on which the Expansion Premises is located (collectively, the
“Base, Shell, and Core”). The Base, Shell and Core shall consist of those
portions of the Premises which were in existence prior to the construction of
the tenant improvements in the Premises. Notwithstanding anything set forth in
this Tenant Work Letter to the contrary, Tenant shall accept the Base, Shell and
Core from Landlord in their presently existing, “as-is” condition. Subject to
Section 2.1, below, Landlord shall not be obligated to make or pay for any
alterations or improvements to the Expansion Premises. Notwithstanding anything
in the Third Amendment or this Tenant Work Letter to the contrary, if Tenant and
AIG entered into the AIG Sublease, then Tenant shall notify Landlord once AIG
has surrendered the Expansion Premises to Tenant, so that Landlord can commence
construction of the Tenant Improvements in accordance with this Tenant Work
Letter.

1.2Existing Premises.  Tenant shall accept the Existing Premises in its current
“as-is” condition existing as of the date of the Third Amendment (to which this
Exhibit “B” is attached thereto). Subject to Section 2.1, below, Landlord shall
not be obligated to make or pay for any alterations or improvements to the
Existing Premises.

SECTION 2

TENANT IMPROVEMENTS

2.1Tenant Improvement Allowance.  Tenant shall be entitled to a one-time tenant
improvement allowance in the amount of (i) One Million Eighty-Eight Thousand
Forty and 00/100 Dollars ($1,088,040.00) (i.e., $15.00 per 72,536 rentable
square feet of the Existing Premises) (the “Existing Premises Tenant Improvement
Allowance”) and (ii) One Million Two Hundred Twenty Thousand Four Hundred and
00/100 Dollars ($1,220,400.00) (i.e., $50.00 per 24,408 rentable square feet of
the Expansion Premises) (the “Expansion Premises Tenant Improvement Allowance”
and together with the Existing Premises Tenant Improvement Allowance,
collectively, the “Tenant Improvement Allowance”) for the costs relating to the
initial design and construction of Tenant's improvements, which are permanently
affixed to the Existing Premises and Expansion Premises, respectively, or which
are “Tenant Improvement

 

 

EXHIBIT B

1655 GRANT STREET

798514 .04/WLA

-1-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

Allowance Items,” as that term is defined in Section 2.2.1, below (the “Tenant
Improvements”), which Tenant Improvements shall be performed in compliance with
applicable laws (including, without limitation, the “Code,” as defined below).
In no event shall Landlord be obligated to make disbursements pursuant to this
Tenant Work Letter in a total amount which exceeds the Tenant Improvement
Allowance. Notwithstanding any provision to the contrary contained herein, to
the extent any portion of (A) the Existing Premises Tenant Improvement Allowance
is unused by Tenant as of August 31, 2024 and (B) the Expansion Premises Tenant
Improvement Allowance is unused by Tenant as of August 31, 2022 (each, an
“Outside Date”), then the remaining balance thereof shall revert to Landlord,
and Tenant shall have no further rights with respect thereto (whether as a Rent
credit, cash payment, or otherwise). Notwithstanding anything to the contrary in
this Tenant Work Letter, Tenant may utilize up to Two Hundred Seventeen Thousand
Six Hundred Eight and 00/100 Dollars ($217,608.00) ($3.00 per 72,536 rentable
square feet of the Existing Premises) of the Existing Premises Tenant
Improvement Allowance to pay for Tenant Improvement Allowance Items incurred by
Tenant in connection with tenant improvements made to the Existing Premises
during calendar year 2018 upon Tenant providing to Landlord paid invoices for
all such improvements and related costs for which the Existing Premises Tenant
Improvement Allowance is to be disbursed, signed permits for all improvements
completed within the Existing Premises, properly executed unconditional
mechanics lien _releases in compliance with both California Civil Code Section
8134 and either Section 8136 or Section 8138 from Tenant's contractor,
subcontractors and material suppliers and any other party which has lien rights
in connection with the construction of such improvements, and any other
requirements that are part of Landlord's standard “close-out” package.

2.2Disbursement of the Tenant Improvement Allowance.

2.2.1Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

2.2.1.1 Payment of the fees of the “Architect” and “Engineers”, as those terms
are defined in Section 3.1 of this Tenant Work Letter;

2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3 The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, hoisting and trash removal costs, and
contractors' fees and general conditions;

2.2.1.4 The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.l.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.2.1.6 The cost of connection of the Premises to the Building's energy
management systems;

2.2.1.7 The cost of the “Coordination Fee,” as that term is defined in Section
4.2.2 of this Tenant Work Letter;

2.2.1.8 Sales and use taxes; and

2.2.1.9 All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

 

 

EXHIBIT B

1655 GRANT STREET

798514 .04/WLA

-2-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

2.3Other Terms.  Landlord shall only be obligated to make disbursements from the
Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items for
which the Tenant Improvement Allowance has been made available shall be deemed
Landlord's property under the terms of this Lease; provided, however, Landlord
may, by written notice to Tenant at the time of Landlord's approval of the
“Final Working Drawings,” as that term is defined in Section 3.3, below, require
Tenant, at Tenant's expense, to remove, at the expiration or sooner termination
of the Lease Term, any Tenant Improvements which are non-general business office
improvements and to repair any damage to the Premises and Building caused by
such removal and return the affected portion of the Premises to their condition
existing prior to the installment of such Tenant Improvements; provided that,
notwithstanding the foregoing, Tenant shall not be required remove any internal
staircase connecting the Expansion Premises to other portions of the Premises,
and/or replace any floor or grid removed in association with the installation of
any staircase.

2.4Quality of Tenant Improvements.  The quality of Tenant Improvements shall be
equal to or of greater quality than the quality of the existing leasehold
improvements in the Existing Premises.

SECTION 3

CONSTRUCTION DRAWINGS

3.1Selection of Architect/Construction Drawings.  Tenant shall retain the
architect/space planner designated by Tenant and reasonably approved by Landlord
(the “Architect”) to prepare the “Construction Drawings,” as that term is
defined in this Section 3.1. Landlord hereby pre-approves LCA Architects as an
Architect. Tenant shall retain the engineering consultants designated by
Landlord (the “Engineers”) to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, lifesafety,
and sprinkler work of the Tenant Improvements. Landlord hereby pre-approves SGH
(for the stairwell structural drawings) and CE Toland as Engineers (for the
balance of the engineering drawings) hereunder. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the “Construction Drawings.” All Construction Drawings shall comply with
industry standard drawing format and specifications, and shall be subject to
Landlord’s approval. In connection with all Construction Drawing submittals set
forth in this Section 3, Tenant shall deliver Construction Drawings in both
paper and electronic forms (including .pdf and CADD files for the associated
Construction Drawings). Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord's review
of the Construction Drawings as set forth in this Section 3, shall be for its
sole purpose and shall not imply Landlord's review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant's waiver and indemnity set forth in this Lease shall
specifically apply to the Construction Drawings.

 

 

EXHIBIT B

1655 GRANT STREET

798514 .04/WLA

-3-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

3.2Final Space Plan.  Tenant shall supply Landlord with a copy signed by Tenant
of its final space plan for the Premises before any architectural working
drawings or engineering drawings have been commenced (and as required by Section
3. l, above, Tenant shall deliver Construction Drawings in both paper and
electronic forms (including .pdf and CADD files for the Final Space Plan)). The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein, and shall expressly designate any special construction
items or impacts to the Common Area. Landlord may request clarification or more
specific drawings for special use items not included in the Final Space Plan.
Landlord shall advise Tenant within ten (10) days after Landlord's receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly cause
the Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require.

3.3Final Working Drawings.  Upon the approval of the Final Space Plan by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord's approval. Tenant shall supply Landlord with a copy
signed by Tenant of such Final Working Drawings. Landlord shall advise Tenant
within ten (10) days after Landlord’s receipt of the Final Working Drawings for
the Premises if the same is unsatisfactory or incomplete in any respect. If
Tenant is so advised, Tenant shall immediately revise the Final Working Drawings
in accordance with such review and any disapproval of Landlord in connection
therewith.

3.4Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant may submit the same to the appropriate municipal
authorities for all applicable building permits (the “Permits”). Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1Contractor.  A contractor selected by Tenant in accordance with the
procedures set forth in this Section 4.1_ (“Contractor”) shall construct the
Tenant Improvements. Following approval of the Approved Working Drawings, Tenant
shall select three (3) qualified, licensed and reputable general contractors
from a list of genera} contractors supplied by Landlord (each a “Bidding
Contractor,” and, collectively, the “Bidding Contractors”) that shall bid on the
construction of the Tenant Improvements on or before  a
date  mutually  established  by Landlord and Tenant after approval of the
Approved Working Drawings. Landlord hereby pre-approves WCI-GC as a Bidding
Contractor. Each of the Bidding Contractors shall be notified in the bidding
package, which shall be prepared by Landlord and reasonably approved in advance
by Tenant, of (i) the time schedule for construction of the Tenant Improvements,
and (ii) the requirement that, unless Landlord otherwise requires, the selected
Bidding Contractor shall use the fire, lifesafety subcontractor designated by
Landlord. Tenant shall, within two (2) business  days following  the date upon
which Landlord delivers such bids to Tenant, select the Contractor from among
the Bidding Contractors that (a) submitted qualified bids which were consistent
with the bid assumptions and directions, and (b) have committed to the time
schedule for construction of the Tenant Improvements approved by Landlord and
Tenant.

 

 

EXHIBIT B

1655 GRANT STREET

798514 .04/WLA

-4-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

4.2Cost Proposal.  Following Tenant's selection of the Contractor, Landlord
shall provide Tenant with an itemized statement of costs, as set forth in the
proposed construction contract with such Contractor, in accordance with the
Approved Working Drawings, which itemized statement of costs shall include, as
nearly as possible, the cost of all Tenant Improvement Allowance Items to be
incurred by Tenant in connection with the design and construction of the Tenant
Improvements (the “Cost Proposal”). Within ten (10) business days of the receipt
of the same, Tenant shall either (i) revert to Contractor to review and revise
the Cost Proposal (provided that any changes to the Approved Working Drawings
made in order to revise the Cost Proposal shall be submitted to Landlord for
approval pursuant to the last sentence of Section 3.4, above); or (ii) approve
and deliver the Cost Proposal to Landlord. Upon receipt of the approved Cost
Proposal by Landlord, Landlord shall be released by Tenant to purchase the items
set forth in the Cost Proposal and to commence the construction relating to such
items. The date by which Tenant must approve and deliver the Cost Proposal to
Landlord shall be known hereafter as the “Cost Proposal Delivery Date”.

4.3Construction of Tenant Improvements by Contractor under the Supervision of
Landlord.

4.3.1Over-Allowance Amount.  On the Cost Proposal Delivery Date, Tenant shall
identify the estimated amount (the “Over-Allowance Amount”) equal to the
difference between the amount of the Cost Proposal and the amount of the Tenant
Improvement Allowance (less any portion thereof already disbursed by Landlord,
or in the process of being disbursed by Landlord, on or before the commencement
of construction of the Tenant Improvements). Tenant shall pay, on a monthly
basis, within ten ( l 0) business days of written notice from Landlord, a
percentage of each amount disbursed by Landlord to the Contractor or otherwise
disbursed  under this Tenant Work Letter, which percentage shall be equal to the
amount of the Over-Allowance Amount divided by the amount of the Cost Proposal,
and such payment by Tenant shall•be a condition to Landlord's obligation to pay
any further amounts of the Tenant Improvement Allowance. In the event that,
after the Cost Proposal Delivery Date, any revisions, changes, or substitutions
shall be made to the Construction Drawings or the Tenant Improvements, any
additional costs which arise in connection with such revisions,  changes  or
substitutions  or any other additional costs shall be paid by Tenant to Landlord
immediately  upon Landlord's request as an addition to the Over-Allowance
Amount.

4.3.2Landlord's Retention of Contractor.  Landlord shall independently retain
Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the Approved Working Drawings (subject to the following
sentence) and the Cost Proposal and Landlord shall supervise the construction by
Contractor, and Tenant shall pay a construction supervision and management fee
(the “Landlord Supervision Fee”) to Landlord in an amount equal to the product
of (i) two and a half percent (2.5%), and (ii) the amount of the Tenant
Improvement Allowance. In the event of a conflict between the Approved Working
Drawings and Landlord's construction rules and regulations, Landlord, in its
sole and absolute discretion, shall determine which shall prevail.
Notwithstanding anything set forth in this Tenant Work Letter to the contrary,
construction of the Tenant Improvements shall not commence until (a) Landlord
has a fully executed and delivered contract with Contractor for the construction
of the Tenant Improvements, and (b) Tenant has procured and delivered to
Landlord a copy of all Permits.

4.3.3Contractor’s Warranties and Guaranties.  Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to the Tenant Improvements,
and Tenant hereby waives all claims against Landlord relating to, or arising out
of the construction of, the Tenant Improvements.

 

 

EXHIBIT B

1655 GRANT STREET

798514 .04/WLA

-5-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 

--------------------------------------------------------------------------------

 

4.3.4Tenant’s Covenants.  Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building. Within ten (l 0) days after completion of construction of
the Tenant Improvements, Tenant shall cause Contractor and Architect to cause a
Notice of Completion to be recorded in the office of the County Recorder of the
county in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute and furnish a
copy thereof to Landlord upon recordation, failing which, Landlord may itself
execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose. In addition, within thirty (30) days following the substantial
completion of the Premises, Tenant shall have prepared and delivered to the
Building two (2) copies signed by Tenant of the “as built” plans and
specifications (including all working drawings) for the Tenant Improvements.

SECTION 5

MISCELLANEOUS

5.1Tenant’s Representative.  Tenant has designated Erich Elleson as its sole
representative with respect to the matters set forth in this Tenant Work Letter
(whose e-mail address for the purposes of this Tenant Work Letter is
erich.elleson@assctmark.com), who shall have full authority and responsibility
to act on behalf of the Tenant as required in this Tenant Work Letter.

5.2Landlord’s Representative.  Landlord has designated Nate Carlson as its sole
representative with respect to the matters set forth in this Tenant Work Letter
(whose e-mail address for the purposes of this Tenant Work Letter is carlson@sw
iftrp. com), who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3Time of the Essence in This Tenant Work Letter.  Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

5.4Tenant’s Lease Default.  Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease or
this Tenant Work Letter has occurred at any time on or before the completion of
the Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the completion of the
Premises caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of this Lease (in which
case, Tenant shall be responsible for any delay in the completion of the
Premises caused by such inaction by Landlord).

5.5Electronic Approvals.  Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, Landlord and Tenant may
transmit or otherwise deliver any of the approvals required under this Tenant
Work Letter via electronic mail to the other party's representative identified
in Section 5.1 or 5.2 of this Tenant Work Letter, as applicable, or by any of
the other means identified in Section 29.18 of the Original Lease.

 

 

EXHIBIT B

1655 GRANT STREET

798514 .04/WLA

-6-

[Third Amendment)

888888-00019 / 5-7- 19 /ctl/c tl

 

[AssetMark, Inc.]

 